Citation Nr: 1024323	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  96-35 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a separate compensable rating for muscle 
and/or nerve damage associated with the service-connected 
left (major) shoulder adhesive capsulitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to 
August 1994.

This case was initially before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision of the Regional 
Office (RO) in Buffalo, New York, that denied the Veteran's 
claim for an increased rating, in excess of 20 percent, for 
the service-connected left shoulder adhesive capsulitis.  In 
a January 1999 decision, the Board agreed with the RO's 
determination, and denied the Veteran's claim for increase.  

During the course of this appeal, the Veteran relocated to 
Tennessee, and the claim file was transferred to the 
Nashville, Tennessee, RO.

The Veteran appealed the January 1999 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 1999 Joint Motion to the Court, the parties 
requested that the Board decision be vacated and the case 
remanded.  In a June 1999 Order, the Court granted the Joint 
Motion.  The case was subsequently returned to the Board.  
Pursuant to the instructions in the Joint Motion, the case 
was remanded to the RO for additional development in August 
2000.

In October 2002, during the course of the appeal, the RO 
granted service connection for a scar of the Veteran's left 
shoulder, and assigned a separate 10 percent rating for the 
service-connected left shoulder scar.

The Veteran testified at a personal hearing before a Veterans 
Law Judge at the RO in April 2003.  In a September 2004 
remand, the Board explained that, although the Veteran had 
presented testimony at a personal hearing before a Veterans 
Law Judge sitting at the RO in April 2003, the tape of that 
hearing was lost and no transcript of the testimony provided 
at that time was prepared prior to the loss of the tape.  The 
Veteran requested, and appeared for, another Board hearing, 
which was held via video conference at the RO in October 
2005, before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A copy of the transcript is associated with 
the claim file.

In December 2005, the case was again remanded to the RO for 
additional development of the record. 

In a December 2006 supplemental statement of the case (SSOC), 
the RO confirmed the previous denial for an increased rating 
for the left shoulder adhesive capsulitis, and the case was 
subsequently returned to the Board.

In a May 2007 decision, the Board once again found that a 
rating in excess of 20 percent was not warranted for the 
service-connected left shoulder adhesive capsulitis.  The 
Veteran appealed that determination to the Court.

In an August 2007 unopposed Motion to the Court, the VA 
Secretary requested a remand of the Board's decision.  In a 
November 2007 Order, the Court granted the Motion and the 
case was subsequently returned to the Board which remanded 
the claim to the RO.

In  July 2009, the Board granted a 30 percent rating for the 
service-connected left shoulder adhesive capsulitis on the 
basis of limitation of motion, as well as two periods of 
temporary total evaluation under 38 C.F.R. § 4.30 for 
convalescence purposes associated with left shoulder 
surgeries .  The Veteran did not file a notice of 
disagreement.  The Board also recharacterized the issue to 
include a second issue of entitlement to a separate 
compensable rating for muscle and/or nerve damage associated 
with the service-connected left shoulder disability.  This 
second issue was remanded for a VA muscles examination.

In an April 2010 supplemental statement of the case, the RO 
denied entitlement to a separate compensable rating for 
muscle and/or nerve damage associated with the service-
connected left (major) shoulder adhesive capsulitis.

In a July 2008 statement, the Veteran's representative 
requested acknowledgement of an inferred claim of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
There is no indication in the record that the RO has 
developed and adjudicated the Veteran's TDIU claim.  Also of 
record is a July 2009 Request for Approval of School 
Attendance that has not been processed by the RO.  These 
claims are referred to the RO for appropriate action.


FINDING OF FACT

In June 2010, prior to the promulgation of a decision, the 
Veteran's representative submitted a written statement that 
the Veteran wished to withdraw the issue of a separate 
compensable rating for muscle and/or nerve damage associated 
with the service-connected left (major) shoulder adhesive 
capsulitis.


CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal with respect to 
the claim for a separate compensable rating for muscle and/or 
nerve damage associated with the service-connected left 
(major) shoulder adhesive capsulitis, the Board does not have 
jurisdiction to consider the claim and it is dismissed.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's representative submitted a written statement 
that the Veteran wished to withdraw the issue of a separate 
compensable rating for muscle and/or nerve damage associated 
with the service-connected left (major) shoulder adhesive 
capsulitis.  A Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 
C.F.R. § 20.202.  Accordingly, the Board does not have 
jurisdiction and this issue is dismissed.


ORDER

The appeal with respect to the claim for entitlement to a 
separate compensable rating for muscle and/or nerve damage 
associated with the service-connected left (major) shoulder 
adhesive capsulitis is dismissed.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


